994 A.2d 525 (2010)
202 N.J. 41
STATE of New Jersey, Plaintiff-Respondent,
v.
Brian CARTER, Defendant-Appellant.
A-78 September Term 2009, 65,397.
Supreme Court of New Jersey.
May 18, 2010.
This matter having been opened to the Court on defendant's motion for leave to appeal seeking review of an order denying his motion for assignment of counsel on appeal, and the Court having granted the motion for leave to appeal, and the Monmouth County Prosecutor having notified the Court that the Prosecutor agrees that defendant is entitled to the relief requested in his interlocutory appeal, it is hereby
ORDERED that the order of the Superior Court, Appellate Division, dated January 12, 2010, is summarily reversed, and the matter is remanded to the Appellate Division for entry of an order assigning counsel to represent defendant on the appeal.